Felton, J.
The Supreme Court of Georgia having on certiorari reversed the judgment of this court in this case (Glens Falls Indemnity Co. v. Southeastern Construction Co., for use of D-A Lubricant Co., 207 Ga. 488) the judgment of this court reversing the trial court’s judgment *753sustaining the general demurrer to the petition is vacated, and the judgment of the trial court is
Decided December 5, 1950.
Louis D. Yancey Jr., for plaintiff.
Powell, Goldstein, Frazer & Murphy, for defendant.

Affirmed.


Sutton, C.J., and Worrill, J., concur.